WARNER, J.
The error assigned to the judgment of the Court below, is the dimissal of the motion for a new trial on the statement of facts contained in the record. The order of the Court extending the time for filing a brief of the evidence, was the judgment of the Court in relation to the subject, matter, before it, and although that judgment may have been made on a mistaken state of facts, yet, if honestly believed to have been true at the time, the party moving for a new trial who acted under the order and judgment of the Court in filing the brief of the evidence, should not be deprived of his right to his motion for a new trial, when he had acted in good faith and *in accordance with the judgment of the Court giving him until the next term to file a brief of the evidence in the case. Let the judgment of the Court below, dismissing the motion for new trial, be reversed.